OPINION AND ORDER
This is an appeal from an order of the Court of Appeals denying appellants a Temporary Writ of Prohibition against appellee. We reverse.
The appellee, Sua Sponte, and without a hearing, entered an order on September 16, 1982, preventing the appellants and all members of the press and the public from being present at the voir dire examinations in cases of Commonwealth of Kentucky v. Velda Amburgey, Franklin Circuit Court, # 82-CR-29-1 and Commonwealth of Kentucky v. Sherman M. Wright, Franklin Circuit Court, 82-CR-29-3.
The appellee, Honorable Henry Meigs, Franklin Circuit Court, is hereby temporarily prohibited from enforcing provisions of his September 16,1982 order; is directed to hold a hearing on the issue of whether the press and the public should be excluded from the voir dire examinations in the above-referenced cases; and is directed to stay all proceedings in the above-referenced proceedings until he enters appropriate findings relative to the hearing.
All concur.
AKER, O’HARA, STEPHENS, STEPHENSON and STERNBERG, JJ., sitting.
ENTERED September 17, 1982.
/s/ Robert F. Stephens Robert F. Stephens Acting Chief Justice